By the Court:
On the facts disclosed by the record, we are of opinion that the tract of land containing eighty-eight acres is community property, and was properly so treated by the Court below. But the divorce was granted on the ground of extreme cruelty, alleged in the complaint to have been perpetrated by the husband on the wife. The acts of cruelty specified were frequent beatings; audit is alleged that on one occasion he kicked, choked and bit her, and stripped and flogged her on her naked person with a switch or rod four feet long, whereby she was bruised all over her body, *64and the blood made to flow freely from the wounds thus made.” On this point the Court finds “that the allegations of extreme cruelty áre true.” The evidence is not before us, but enough' appears from the findings to show that the cruelty was of an aggravated character. Section 147 of the Civil Code provides that when a divorce is granted on this ground, the party in fault shall be entitled only to such portion of the community property as the Court in its discretion may deem just under the facts of the case. The next section provides that the order of distribution of the community property “is subject to revision on appeal in all respects, including the exercise of discretion by the Court below.” In this case the Court below awarded to the plaintiff one half of the community property remaining after the payment of the community debts. But we are of opinion that, under all the circumstances, she ought to have been awarded a larger share. Section 146 of the Civil Code requires that the community property shall be equally divided between the parties; but the next section makes an •exception to the general rule by providing that if the divorce be granted on the ground of adultery or extreme cruelty, the guilty party shall receive only such portion as the Court shall deem just under the facts of the case. The inference is that in the excepted cases the injured party is to receive, as a general rule, more than one half of the property, and as much more as the Court shall deem just. Under the circumstances of this case, we think the Court ought to have awarded to the wife three fourths of the community property after the payment of the community debts.
Judgment reserved and cause remanded with an order to the Court below to modify its judgment in accordance with this opinion.